Name: Council Regulation (EEC) No 3655/84 of 19 December 1984 amending Regulation (EEC) No 3796/81 on the common organization of the market in fishery products
 Type: Regulation
 Subject Matter: agricultural policy;  fisheries;  food technology;  tariff policy;  EU finance
 Date Published: nan

 28 . 12. 84 Official Journal of the European Communities No L 340/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3655/84 of 19 December 1984 amending Regulation (EEC) No 3796/81 on the common organization of the market in fishery products unlimited suspension of Common Customs Tariff duties on the products in question ; Whereas Regulation (EEC) No 3796/81 should there ­ fore be amended, HAS ADOPTED THIS REGULATION : Article 1 Article 20 ( 1 ) of Regulation (EEC) No 3796/81 is hereby replaced by the following : ' 1 . The Common Customs Tariff duties applic ­ able to the products listed in the table below shall be suspended in their entirety, as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas, under Article 20 ( 1 ) of Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (3), customs duties on imports of dried and salted cod are suspended in their entirety ; Whereas, moreover, the Community has granted, in the framework of international commitments and fishery agreements, tariff concessions for salted cod in particular ; Whereas however the prospects of development of Community production should in the short term substantially change the supply conditions of the Community market ; Whereas it now therefore seems no longer justified, in order to avoid disturbance of market equilibrium, to maintain the total , permanent and quantitatively CCT heading No Description 03.01 B I c) .l Tuna for the industrial manufacture of products falling within heading No 16.04' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1985 . This Regulation shall be binding in its entirety and directly applicable , in all Member States. Done at Brussels, 19 December 1984. For the Council The President P. O'TOOLE (') OJ No C 337, 17 . 12 . 1984. (2) Opinion delivered on 15 November 1984 (not yet published in the Official Journal).